tax_exempt_and_government_entities_division peease number elease date uil code department of the treasury internal_revenue_service te_ge eo examination fulton street room brooklyn ny date date coy e ontace mumeer person to contact identification_number contact telephone number last date for filing a pleading with the tax_court the claims_court or the united_states district_court for the district of columbia dear this is a final_determination regarding your exempt status under sec_501 of the internal_revenue_code irc recognition of your exemption from federal_income_tax as an organization described in internal_revenue_code sec_501 is retroactively revoked to because it is determined that you are not operated exclusively for an exempt_purpose sec_501 exempts from taxation organizations which are organized and operated exclusively for charitable or educational_purposes no part of the net_earnings of which inure to the benefit of any private_shareholder_or_individual no substantial part of the activities of which is carrying on propaganda or otherwise attempting to influence legislation and which do not participate in or intervene in any political campaign on behalf of or in opposition to any candidate for public_office we have determined that you are not operating exclusively for charitable or educational_purposes our examination reveals that you are not conducting charitable or educational activities pursuant sec_501 and that you failed to meet the operational_test under sec_1_501_c_3_-1 we are revoking your exemption from federal_income_tax as an organization described in sec_501 of the internal_revenue_code effective contributions to your organization are no longer deductible under sec_170 of the internal_revenue_code you are required to file federal_income_tax returns on form_1120 these returns should be filed with the appropriate service_center for all years beginning processing of income_tax returns and assessment of any taxes due will not be delayed should a petition for declaratory_judgment be filed under sec_7428 of the internal_revenue_code if you decide to contest this determination in court you must file a pleading seeking a declaratory_judgment in the united_states tax_court the united_states court of federal claims or the united_states district_court for the district of columbia before the day after the date this final_determination was mailed to you please contact the clerk of the appropriate court for rules regarding filing pleadings for declaratory judgments and refer to the enclosed publication you may write to these courts at the following addresses united_states tax_court second street nw washington d c united_states court of federal claims madison place nw washington d c united_states district_court for the district of columbia constitution avenue nw washington d c you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that-you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call too-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at internal_revenue_service telephone number we will notify the appropriate state officials of this action as required by sec_6104 of the internal_revenue_code if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely yours marsha a ramirez director eo examinations ‘enclosure publication a name of taxpayer 866-a explanation of items ein b page of3 year period ended legend a the organization’s name b taxpayer_identification_number c the organization’s name abbreviated d state’s name e date incorporated f date of exemption_letter g city’s name h name of fundraising event i fundraising location j president’s name k date corporate status suspended l effective date of revocation issues should the sec_501 exemption ruling issued to a organization has no charitable operations and does not meet the operational_test as a charitable_organization under internal_revenue_code irc c c be revoked because the eneral statement of facts general statemen pats media exposure of c activities ‘an audit of c was instituted due to media reports particularly the g chronicle’s article dated date alleging political intervention by c’s that contained allegations of using c’s funds for political donations from date to date ther findings of facts other findings ur pat is articles of incorporation and irs determination_letter c was incorporated under d non-profit law on e under the name a it was organized for public and charitable purposes the specific purpose stated in the articles of incorporation is to provide support and assistance to those in need of and those providing education the articles include all the legal clauses that are required under sec_501 c the irs issued exemption_letter on f recognizing the entity as exempt under sec_501 c and a -170 b a wi c activities and board minutes c activities in consisted primarily of fund-raising no charitable activities could be verified c has used loans to provide funding for its fund-raising operations since these required a large its h fund-raising event was held on the premises of i in g and much of outlay of funds the required services were provided by paid vendors c loans included loans from j c’s president department of the treasury - internal_revenue_service form 886-a name of taxpayer a 866-a explanation of items ein b page of year period ended who directed c to make political contributions as part of the repayment of her loans thus the contributions were made by j not c on date c board decided to layoff all of c’s employees due to poor economy further it decided to not have any more meetings until there is a fundraising event to raise funds c board has not met and no activities were reported until the meeting of date where c board decided to undertake the h fundraising event these minutes stated that the expected fundraiser cost is dollar_figure and the expectation is to raise dollar_figure dollar_figure dollar_figure the rest of c’s minutes described activities to carry out said fund-raiser the event’s results were described on c’s minutes dated date as follows -income -expenses dollar_figure dollar_figure _ c’s directors’ loans covered the shortfall of dollar_figure on date c’s directors discussed how the g chronicle’s date article portrayed c in poor light and that it would be difficult to do further fundraisers no further board meetings were held after that day to the present annual filing of form_990 c’s corporate status was suspended by ftb on k corporation through c has not filed information_return form_990 with irs for any of the years in reply to the question why c has not filed form_990 for it was stated that the gross_receipts were less than dollar_figure dollar_figure and that deposits made to c bank accounts were greater than due to loans deposits to c rather than gross_receipts from its activities or donations c has filed the statement by domestic law requirements for exemption under sec_501 final-reg tax-regs sec_1_501_c_3_-1 organizational and operational tests in order to be exempt as an organization described in sec_501 an organization must be both organized and operated exclusively for one or more of the purposes specified in such section if an organization fails to meet either the organizational_test or the operational_test it is not exempt the term exempt_purpose or purposes as used in this section means any purpose or purposes specified in sec_501 as defined and elaborated in paragraph d of this section d exempt purposes-- in general i an organization may be exempt as an organization described in sec_501 c if it is organized and operated exclusively for one or more of the department of the treasury - internal_revenue_service form 886-a 866-a name of taxpayer a explanation of items ein b page of3 year period ended following purposes a religious b charitable c scientific d testing for public safety e literary educational or g prevention of cruelty to children or animals final-reg tax-regs sec_1_501_c_3_-1 operational_test - primary activities an organization will be regarded as operated exclusively for one or more exempt purposes only if it engages primarily in activities which accomplish one or more of such exempt purposes specified in sec_501 c government position issue the government contends that a failed to meet the operational_test under regulations sec_1 c -1 d ii it failed to establish that it is operated exclusively for public and charitable purposes based on the audit of the activities conducted during the year ending date it was determined that the organization does not meet the operational_test under sec_501 c because it conducts no charitable activities fundraising is not charitable activity per se and this was the primary activity that c conducted in therefore revocation of c’s exempt status is proposed effective l taxpayer’s position the taxpayer has not submitted a written protest to the examining agent yet department of the treasury - internal_revenue_service ’ form 886-a tax_exempt_and_government_entities_division uil code date date department of the treasury internal_revenue_service taxpayer_identification_number form tax_year s ended december person to contact id number contact numbers telephone fax certified mail - return receipt requested dear we have enclosed a copy of our report of examination explaining why we believe revocation of your exempt status under sec_501 of the internal_revenue_code code is necessary if you accept our findings take no further action we will issue a final revocation letter if you do not agree with our proposed revocation you must submit to us a written request for appeals_office consideration within days from the date of this letter to protest our decision your protest should include a statement of the facts the applicable law and arguments in support of your position an appeals officer will review your case the appeals_office is independent of the director eo examinations the appeals_office resolves most disputes informally and promptly the enclosed publication the examination process and publication exempt_organizations appeal procedures for unagreed issues explain how to appeal an internal_revenue_service irs decision publication also includes information on your rights as a taxpayer and the irs collection process you may also request that we refer this matter for technical_advice as explained in if we issue a determination_letter to you based on technical_advice no publication further administrative appeal is available to you within the irs regarding the issue that was the subject of the technical_advice letter catalog number 34809f 1f we do not hear from you within days from the date of this letter we will process your case based on the recommendations shown in the report of examination if you do not protest this proposed determination within days from the date of this letter the irs will consider it to be a failure to exhaust your available administrative remedies sec_7428 of the code provides in part a declaratory_judgment or decree under this section shall not be issued in any proceeding unless the tax_court the claims_court or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted its administrative remedies within the internal_revenue_service we will then issue a final revocation letter we will also notify the appropriate state officials of the revocation in accordance with sec_6104 of the code you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at taxpayer_advocate if you have any questions please call the contact person at the telephone number shown in the heading of this letter the most convenient time to call if we need to contact you if you write please provide a telephone number and thank you for your cooperation sincerely marsha a ramirez director eo examinations enclosures publication publication report of examination letter catalog number 34809f
